Wash, J.,
delivereá the opinion of the Court.
Merry, the defendant in error, sued Chouteau, the plaintiff in error, before a Justice of the Peao'e, to recover the amount of a promissory note for $51 75, and got .judgment before the Justice. Chouteau appealed to the Circuit Court, where, on a trial de moi)b, the judgment of the Justice was affirmed, and she now prosecutes her Writ of error in this Court to reverse the judgment rendered by the Circuit Court. From the bill of exceptions taken in the cause, it appears “that about twenty years ago the plaintiff in error intermarried with one Augustus A. Chouteau, with whom she continued to live and cohabit as man and wife, in the county of St. Louis, until the year 1821, when they parted, and the said Augustus A. Chouteau voluntarily left the State of Missouri and established himself in the Arkansas Territory, where he has continued to reside ever since, separate and apart from the plaintiff in error, who continued to reside at St. Louis and lived upon her own means,” &c. The note sued. on was given on the 21st of February, 1831, and the sole question arising on the record is, was the plaintiff in error liable on her note ? It is clear that she was not. Coverture operates a legal disability to contract, and all contracts of a femme covert are absolutely void. The facts in this case do not bring it within any of the exceptions. The cases cited from the English books are where tlie husbands abjured the realm, or were foreigners residing abroad. The principles settled in those-cases do not apply. If by a removal from one State to another, or a separate residence in different States, the indissoluble connexion by which the wife is- placed under the power and protection of her husband could’ be cancelled, and the parties thereby relieved of their respective liabilities and disabilities, there would be little need of troubling the Legislature or the Courts on the subject of divorces. The judgment of the Circuit Court is reversed with costs.
The case of Chouteau v. Merry and Tiffin, depending on precisely the same question, must for the same reason be reversed.